DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-178788, filed on 09/19/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2018 and 10/04/2018 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0045]: As written it reads “For the holding member identifying member 24, a non-contact type IC tag, constituted of an IC chip for recording data and an antenna for wireless communication, may be used, for example” […], however, this in the first indication of the acronym IC, therefore to provide clarity the term should be spelled out.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: the position controlling unit in claims 1 and 12; the driving condition determining unit in claims 1-5, and 12; the identifying unit in claims 6 and 17; the storage unit in claims 7 and 17; the observing unit in claim 9; and the driving condition correcting unit in claims 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. That being said, the position controlling unit is described in the specification when it states “The position controlling unit 18 is a mechanism constituted of mechanical components such as a motor, an XY stage and a ball screw for the driving mechanism and the driving force transfer mechanism” [0036]. Thus, since there is sufficient structure for the position controlling unit, claims 1 and 12 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) with respect to the position controlling unit. 
The driving condition determining unit is described in the specification when it states “A driving condition determining unit 23 may be implemented by an information processing apparatus, which includes such arithmetic processing resources as the control processor 12 and the storage unit 17” [0037]. Therefore, since there is sufficient structure for the driving condition determining unit, claims 1-5, and 12 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) with respect to the driving condition determining unit. 
The identifying unit is described in the specification when it states “Then a load sensor, such as a load cell, is disposed as the cup identifying unit 20, whereby the control processor 12 can output the holding member ID, referring to the reference table based on the weight of the cup before holding the 
The storage unit is described in the specification when it states “The storage unit 17 is constituted of a memory required for the control processor 12 to operate, a memory that temporarily holds data during the object information acquiring operation, and a storage medium, such as a hard disk, to store generated photoacoustic image data, and related object information and diagnostic information” [0035]. Therefore, since there is sufficient structure for the storage unit, claims 7 and 17 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) with respect to the storage unit. 
The observing unit is described in the specification when it states “The apparatus 101 in FIG. 9 includes a camera that is used as an observing unit, and a driving condition correcting unit 27” [0057]. Therefore, since there is sufficient structure for the observing unit, claim 9 is not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) with respect to the observing unit. 
The driving condition correcting unit is described in the specification when it states “Here in Embodiment 2, the driving condition correcting unit 27 corrects the driving conditions based on the information from the camera 25, which observes the behavior (degree of wave generation) of the acoustic matching liquid 5, and information on the liquid level from a plurality of liquid level sensors 26” [0059] and is depicted in FIG. 9 as a “black box”. Therefore, since there is insufficient structure for the driving condition correcting unit, claims 9 and 17 are subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) as stated in the 35 U.S.C. 112 section below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In regard to claims 9 and 17, the claims recite “further comprising: an observing unit configured to observe behavior of the acoustic matching liquid; and a driving condition correcting unit configured to correct the driving conditions, based on the behavior” (Claim 9) and “and a driving condition correcting unit,” (Claim 17), which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Although the specification does state “Here in Embodiment 2, the driving condition correcting unit 27 corrects the driving conditions based on the information from the camera 25, which observes the behavior (degree of wave generation) of the acoustic matching liquid 5, and information on the liquid level from a plurality of liquid level sensors 26” [0059], there is a lack of written description as to what structural components may be incorporated or excluded from the driving condition correction unit. Therefore, there is a lack of written description regarding what structures are necessary to perform the claimed function. Due to this lack of sufficient 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 9 and 17, the claims recite “further comprising: an observing unit configured to observe behavior of the acoustic matching liquid; and a driving condition correcting unit configured to correct the driving conditions, based on the behavior” (Claim 9) and “and a driving condition correcting unit,” (Claim 17), which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly link the structure, material or acts to the function. Although the specification does state “Here in Embodiment 2, the driving condition correcting unit 27 corrects the driving conditions based on the information from the camera 25, which observes the behavior (degree of wave generation) of the acoustic matching liquid 5, and information on the liquid level from a plurality of liquid level sensors 26” [0059], it is unclear what structural components may be incorporated or excluded from the color driving condition correcting unit to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite and are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable by Kyono et al. US 20150119683 A1 "Kyono" and further in view of Wanda US 20160213259 A1 “Wanda”.
In regard to claim 1, Kyono teaches “An object information acquiring apparatus, comprising: a holding member configured to hold an object” [Claim 1]; “a liquid tank disposed below the holding member, and configured to store acoustic matching liquid” [0038, FIG. 1]; “a probe disposed in the liquid tank, and configured to receive an acoustic wave propagated from the object” [Claim 1, FIG. 1, 0039]; “a position controlling unit configured to control a relative position of the liquid tank and the holding member” [0068]; and “[…] in accordance with the type of the holding member” [0093].
In regard to an object information acquiring apparatus, comprising: a holding member configured to hold an object, Kyono discloses “A subject-information acquiring apparatus comprising: a 
In regard to a liquid tank disposed below the holding member, and configured to store acoustic matching liquid, Kyono discloses “The supporting member 105 is a container having a curvature in the surface that supports the acoustic wave detectors 104. The upper part of the container is structured such that a space defined by the bed 102, the holder 103, and the support member 105 can be filled with the acoustic matching liquid 106” [0038]. As shown in FIG. 1, the support member 105 is disposed below the holder 103 (i.e. the holding member). Therefore, the support member 105 constitutes a liquid tank that is disposed below the holding member. Furthermore, since the space defined by the bed 102, the holder 103 and the support member can be filled with the acoustic matching liquid, under broadest reasonable interpretation, the support member 105 (i.e. the liquid tank) is configured to store acoustic matching liquid.
In regard to a probe disposed in the liquid tank, and configured to receive an acoustic wave propagated from the object, Kyono discloses “ […] a plurality of acoustic wave detectors configured to detect acoustic waves and output electrical signals, the acoustic waves being generated when the examined portion held by the holder is irradiated with light emitted from the light source” [Claim 1]. As shown in FIG. 1, the acoustic wave detectors 104 “may be arranged in the surface of the supporting member 105” [0039]. As established previously the supporting member 105 constitutes a liquid tank. 
In regard to a position controlling unit configured to control a relative position of the liquid tank and the holding member, Kyono discloses “That is, in accordance with the shape of the holder 103, the moving unit 111 controls the amount of displacement of the center position of the supporting member 105 with respect to the center position of the holder 103. This makes it possible to control the size of the moving range (scanning range) in the XY-directions, move the supporting member 105 for scanning in an appropriate scanning range, and perform measurement in a scanning time appropriate for the shape of the holder 103” [0068]. Since the moving unit is capable of controlling the amount of displacement of the center position of the supporting member (i.e. the liquid tank) with respect to the holder 103 (i.e. the holding member), under broadest reasonable interpretation, the moving unit 111 constitutes a position controlling unit that is capable of controlling a relative position of the liquid tank (i.e. the support member 105) and the holding member (i.e. the holder 103).
In regard to a determining the type of the holding member, Kyono discloses “In Examples 3 and 4 described above, the movement of the supporting member 105 is controlled by transmitting information about the shape of the holder 103 from the holder-shape determining unit 402 to the movement control unit 403” [0093]. In this case, the movement of the support member 105 is controlled by the movement control unit (i.e. the position controlling unit). Furthermore, the shape of the holder 103 represents the type of holding member that is being used within the system. Since the information about the shape of the holder 103 (i.e. the type of holding member) is transmitted from the holder-shape determining unit to the position controlling unit (i.e. the movement control unit), under 
Kyono does not teach “a driving condition determining unit configured to determine driving conditions of the position controlling unit”.
Wanda teaches “a driving condition determining unit configured to determine driving conditions of the position controlling unit” [0071].
In regard to the driving condition determining unit configured to determine driving conditions of the position controlling unit, Wanda discloses “The measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The contents also include a movement trajectory of the probe corresponding to the desired measurement accuracy, the moving speed of the probe, the number of photoacoustic measurements, the density of measurement positions, and control information for the probe needed to achieve the movement trajectory, the moving speed, the number of photoacoustic measurements, and the density of measurement positions” [0071]. In this case, since the moving speed of the probe can be controlled based on the control information generated by the measurement method determiner 1002, under broadest reasonable interpretation the measurement method determiner constitutes a driving condition determining unit that is capable of determining driving conditions of the position controlling unit (i.e. the moving unit) disclosed in Kyono. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the object information acquiring apparatus of Kyono so as to include the driving condition determining unit as taught by Wanda in order to control the movement of the position controlling unit relative to the object being imaged. Should the liquid tank and the holding member be moved to quickly then it is possible that an accurate image may not be obtained from the system due to the movement of the acoustic matching liquid. Therefore, controlling the position 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kyono does not teach “wherein the driving condition determining unit determines at least one of speed and acceleration when the relative position is controlled”.
Wanda teaches “wherein the driving condition determining unit determines at least one of speed and acceleration when the relative position is controlled” [0071, 0045, and 0060].
In regard to the driving condition determining unit determining at least one of a speed and acceleration when the relative position is controlled, Wanda discloses “The measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The contents also include a movement trajectory of the probe corresponding to the desired measurement accuracy, the moving speed of the probe, the number of photoacoustic measurements, the density of measurement positions, and control information for the probe needed to achieve the movement trajectory, the moving speed, the number of photoacoustic measurements, and the density of measurement positions” [0071]. In this case, since the moving speed of the probe can be controlled based on the control information generated by the measurement method determiner 1002, under broadest reasonable interpretation the measurement method determiner constitutes a driving condition determining unit that is capable of determining at least one of a speed and acceleration when the relative position is controlled by the controller 1101. 
In regard to the relative position, Wanda discloses “The scanner 1102 moves the probe within a scan region needed to acquire characteristics information on the region of interest in accordance with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the object information acquiring apparatus of Kyono so as to include the driving condition determining unit as taught by Wanda in order to control the movement of the position controlling unit relative to the object being imaged. Should the liquid tank and the holding member be moved to quickly then it is possible that an accurate image may not be obtained from the system due to the movement of the acoustic matching liquid. Therefore, controlling the position controlling unit according to driving conditions that are based on the type of holding member would help to ensure that accurate images can be obtained from the system. Combining the prior art elements according to known techniques would yield the predictable result of producing accurate images of the object being imaged. 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kyono. Likewise, Kyono teaches “further comprising an irradiation optical system configured to irradiate the object with light from a light source, wherein the acoustic wave is a photoacoustic wave generated by the irradiation of the light” [0041, 0079, FIG. 7, Claim 1].

In regard to the acoustic wave being a photoacoustic wave generated by the irradiation of the light, Kyono discloses “a plurality of acoustic wave detectors configured to detect acoustic waves and output electric signals, the acoustic waves being generated when the examined portion held by the holder is irradiated with light emitted from the light source” [Claim 1]. Since the acoustic wave detectors detect acoustic waves that are generated when the examined portion is irradiated with light emitted from the light source, under broadest reasonable interpretation, the acoustic wave(s) detected by the acoustic wave detectors represent photoacoustic wave(s) generated by the irradiation of the light.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kyono. Likewise, Kyono teaches “wherein the acoustic wave is transmitted from the probe and reflected by the object” [0112, 0116].

In regard to claim 12, Kyono teaches “A method of controlling an object information acquiring apparatus, including a holding member configured to hold an object, a liquid tank disposed below the holding member and configured to store acoustic matching liquid, a probe disposed in the liquid tank and configured to receive an acoustic wave propagated from the object, a position controlling unit, […] the method comprising:” [FIG. 6, 0075, Claim 1, 0038, FIG. 1, 0039, 0068, 0093, 0075]; “determining […] a type of the holding member […]” [0070, 0093]; and “a controlling step of controlling a relative position of the liquid tank and the holding member in accordance with the driving conditions by the position controlling unit” [0068].
In regard to a method of controlling an object information acquiring apparatus, Kyono discloses in FIG. 6 steps S101-S109. For example, Kyono discloses “In step S106, information about the shape of the holding cup 203 detected in step S103 is transmitted to the movement control unit 403 […] A 
In regard to the object information acquiring apparatus including a holding member configured to hold an object, Kyono discloses “A subject-information acquiring apparatus comprising: a light source; a bed having a holder that holds an examined portion which is part of a subject, the bed being configured to support the subject […] a signal processing unit configured to acquire information about the inside of the examined portion on the basis of the electric signals […]” [Claim 1]. Since the subject-information acquiring apparatus includes a signal processing unit that is configured to acquire information about the examined portion of the subject, under broadest reasonable interpretation, the subject-information acquiring apparatus constitutes an object information acquiring apparatus. In this case, the holder constitutes a holding member because it holds an examined portion of the subject (i.e. an object).
In regard to the object information acquiring apparatus including a liquid tank disposed below the holding member, and configured to store acoustic matching liquid, Kyono discloses “The supporting member 105 is a container having a curvature in the surface that supports the acoustic wave detectors 104. The upper part of the container is structured such that a space defined by the bed 102, the holder 103, and the support member 105 can be filled with the acoustic matching liquid 106” [0038]. As shown in FIG. 1, the support member 105 is disposed below the holder 103 (i.e. the holding member). Therefore, the support member 105 constitutes a liquid tank that is disposed below the holding member. Furthermore, since the space defined by the bed 102, the holder 103 and the support member can be filled with the acoustic matching liquid, under broadest reasonable interpretation, the support member 105 (i.e. the liquid tank) is configured to store acoustic matching liquid.

In regard to the object information acquiring apparatus including a position controlling unit, Kyono discloses “That is, in accordance with the shape of the holder 103, the moving unit 111 controls the amount of displacement of the center position of the supporting member 105 with respect to the center position of the holder 103. This makes it possible to control the size of the moving range (scanning range) in the XY-directions, move the supporting member 105 for scanning in an appropriate scanning range, and perform measurement in a scanning time appropriate for the shape of the holder 103” [0068]. Since the moving unit is capable of controlling the amount of displacement of the center position of the supporting member (i.e. the liquid tank) with respect to the holder 103 (i.e. the holding member), under broadest reasonable interpretation, the moving unit 111 constitutes a position controlling unit that is capable of controlling a relative position of the liquid tank (i.e. the support member 105) and the holding member (i.e. the holder 103).
In regard to the object information acquiring apparatus including a driving condition determining unit, Kyono discloses “In Examples 3 and 4 described above, the movement of the supporting member 105 is controlled by transmitting information about the shape of the holder 103 
In regard to a determining a type of the holding member, Kyono discloses “That is, if scanning is performed along a spiral path when the supporting member 105 is filled with the acoustic matching liquid 106, it is possible to reduce the amount of change in acceleration applied to the acoustic matching liquid 106 during scanning” [0070]. In order to reduce the amount of change in acceleration applied to the acoustic matching liquid, the supporting member 105 has to be moved according to driving conditions that would result in a reduction in the acceleration of the acoustic matching liquid. Furthermore, in regard to driving conditions of the position controlling unit being is accordance with a type of the holding member, Kyono discloses “In Examples 3 and 4 described above, the movement of the supporting member 105 is controlled by transmitting information about the shape of the holder 103 from the holder-shape determining unit 402 to the movement control unit 403” [0093]. In this case, the movement of the support member 105 is controlled by the movement control unit (i.e. the position controlling unit). Furthermore, the shape of the holder 103 represents the type of holding member that is being used within the system. Since the information about the shape of the holder 103 (i.e. the type of holding member) is transmitted from the holder-shape determining unit to the position controlling unit (i.e. the movement control unit), under broadest reasonable interpretation, the holder-shape 
In regard to a controlling step of controlling a relative position of the liquid tank and the holding member in accordance with the driving conditions by the position controlling unit, Kyono discloses “That is, in accordance with the shape of the holder 103, the moving unit 111 controls the amount of displacement of the center position of the supporting member 105 with respect to the center position of the holder 103. This makes it possible to control the size of the moving range (scanning range) in the XY-directions, move the supporting member 105 for scanning in an appropriate scanning range, and perform measurement in a scanning time appropriate for the shape of the holder 103” [0068]. As established previously, the moving unit 111 (i.e. the movement control unit 403) constitutes a position controlling unit. Since the moving unit is capable of controlling the amount of displacement of the center position of the supporting member (i.e. the liquid tank) with respect to the holder 103 (i.e. the holding member), under broadest reasonable interpretation, the moving unit 111 is capable of performing a controlling step to control a relative position of the liquid tank (i.e. the support member 105) and the holding member (i.e. the holder 103) in accordance with the driving conditions.
Kyono does not teach “a driving condition determining unit” or “a determining step of determining driving conditions of the position controlling unit […] by the driving condition determining unit”.
Wanda teaches “a driving condition determining unit” [0071] and “a determining step of determining driving conditions of the position controlling unit […] by the driving condition determining unit” [0071].

In regard to a determining step of determining driving conditions of the position controlling unit, Wanda discloses “In step S303, when the user gives an instruction to start measurement, the information processor 1000 and the photoacoustic measurer 1100 perform photoacoustic measurement in an interlocking manner […] At this time, The measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The contents also include a movement trajectory of the probe corresponding to the desired measurement accuracy, the moving speed of the probe, the number of photoacoustic measurements, the density of measurement positions, and control information for the probe needed to achieve the movement trajectory, the moving speed, the number of photoacoustic measurements, and the density of measurement positions” [0071]. In this case, since the moving speed of the probe can be controlled based on the control information generated by the measurement method determiner 1002, under broadest reasonable interpretation, the measurement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of controlling the object information acquiring apparatus of Kyono so as to include the driving condition determining unit as taught by Wanda in order to control the movement of the position controlling unit relative to the object being imaged. Should the liquid tank and the holding member be moved to quickly then it is possible that an accurate image may not be obtained from the system due to the movement of the acoustic matching liquid. Therefore, controlling the position controlling unit according to driving conditions that are based on the type of holding member would help to ensure that accurate images can be obtained from the system. Combining the prior art elements according to known techniques would yield the predictable result of producing accurate images of the object being imaged. 
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Kyono does not teach “wherein in the determining step, at least one of speed and acceleration, when the relative position is controlled, is determined”.
Wanda teaches “wherein in the determining step, at least one of speed and acceleration, when the relative position is controlled, is determined” [0071, 0045, and 0060].
In regard to the determining step determining at least one of speed and acceleration hen the relative position is controlled, Wanda discloses “In step S303, when the user gives an instruction to start measurement, the information processor 1000 and the photoacoustic measurer 1100 perform photoacoustic measurement in an interlocking manner […] At this time, the measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The 
In regard to the relative position, Wanda discloses “The scanner 1102 moves the probe within a scan region needed to acquire characteristics information on the region of interest in accordance with instructions from the controller 1101. A movement method may be, for example, spiral movement in which the probe is revolved with respect to the object in a spiral pattern. Any movement method may be used so long as the relative positions of the probe and the object can be moved, and thus, the object may be moved” [0045]. In this case, since the relative positions of the probe and the object can be moved and “the measurement method includes information needed to determine control parameters provided to the light source 1104, the optical system 1105, the scanner 1102, and the like by the controller 1101” [0060], the controller carries out the control parameters determined by the measurement method determiner 1002. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of operating an object information acquiring apparatus of Kyono so as to include the driving condition determining unit as taught by Wanda in order to control the movement of the position controlling unit relative to the object being imaged. Should the liquid tank and the holding member be moved to quickly then it is possible that an accurate image may not be 
In regard to claim 18, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kyono. Likewise, Kyono teaches wherein the object information acquiring apparatus further comprises an irradiation optical system configured to irradiate the object with light from a light source, wherein the acoustic wave is a photoacoustic wave generated by the irradiation of the light” [0041, 0079, FIG. 7, Claim 1].
In regard to an irradiation optical system configured to irradiate the object with light from a light source, Kyono discloses “The light source 108 generates pulsed light. […] A light transmitting portion 109 serves as a light guiding portion that transmits pulsed light generated by the light source 108. […] The light irradiation portion 110 (corresponding to an exit end) irradiated the holder 103 with light exiting from an exit portion of the light transmitting portion 109 and diffused by a diffusing plate (not shown)” [0041]. In this case, the light source 108, the light transmitting portion 109 and the light irradiation portion 110 constitute an irradiation optical system. Furthermore, in regard to irradiating the object with light, Kyono discloses “In the present example, the position of the light irradiation portion 110 is controlled on the basis of the shape of the holder 103, so that the intensity of pulsed light applied to the examined portion 101 (irradiation intensity) is adjusted” [0079]. As shown in FIG. 7, the pulsed light is emitted from the light irradiation portion, such that the examined portion 101 (i.e. the object) is irradiated with light. 
In regard to the acoustic wave being a photoacoustic wave generated by the irradiation of the light, Kyono discloses “a plurality of acoustic wave detectors configured to detect acoustic waves and 
In regard to claim 19, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kyono. Likewise, Kyono taches “wherein the acoustic wave is a wave that is transmitted from the probe and is reflected by the object” [0112, 0116].
In regard to the acoustic wave being transmitted from the probe and reflected by the object, Kyono discloses “In example 8, the subject-information acquiring apparatus includes an ultrasonic probe for generating an ultrasonic image of the examined portion 101 and controls the transmission focus of ultrasonic waves in accordance with the cup size and the position of the ultrasonic probe” [0112]. Since the ultrasonic probe controls the transmission focus of the ultrasonic waves, under broadest reasonable interpretation, the ultrasonic probe is capable of transmitting acoustic waves. In regard to the acoustic waves being reflected by the object, Kyono discloses “The ultrasonic probe 1701 includes a plurality of arranged acoustic elements. The ultrasonic probe 1701 transmits an ultrasonic beam to the examined portion 101, receives an ultrasonic echo reflected from the inside of the examined portion 101, and converts the received ultrasonic echo into electric signals” [0016]. Since the ultrasonic probe 1701 transmits the ultrasonic beam (i.e. the acoustic wave) to the examined portion 101 (i.e. object) and receives the ultrasonic echo reflected from the examined portion, under broadest reasonable interpretation, the acoustic wave is transmitted from the probe and reflected by the object.
Claims 3-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kyono et al. US 20150119683 A1 "Kyono" and Wanda US 20160213259 A1 “Wanda” as applied to claims 1-2, 7-19 above, and further in view of Hirata et al. US 20170086680 A1 “Hirata”.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Kyono discloses “a shape of the holding member” [0093].
In regard to a shape of the holding member, Kyono discloses “In Examples 3 and 4 described above, the movement of the supporting member 105 is controlled by transmitting information about the shape of the holder 103 from the holder-shape determining unit 402 to the movement control unit 403” [0093]. In this case, the movement of the support member 105 is controlled by the movement control unit (i.e. the position controlling unit). In order for the movement control unit to control the movement of the supporting member with the information about the shape of the holder 103, under broadest reasonable interpretation, the driving condition determining unit had to have determined the driving conditions in accordance with the shape of the holding member. Since the information about the shape of the holder 103 (i.e. the type of holding member) is transmitted from the holder-shape determining unit to the position controlling unit (i.e. the movement control unit), under broadest reasonable interpretation, the shape of the holding member can be used to cause the movement control unit to move the supporting member 105 relative to the holder 103. 
Kyono does not teach “wherein the driving condition determining unit determines the driving conditions in accordance with […]”.
Wanda teaches “wherein the driving condition determining unit determines the driving conditions in accordance with […]” [0071].
In regard to the driving condition determining unit, Wanda discloses “ In step S303, when the user gives an instruction to start measurement, the information processor 1000 and the photoacoustic measurer 1100 perform photoacoustic measurement in an interlocking manner […] At this time, The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of controlling the object information acquiring apparatus of Kyono so as to include the driving condition determining unit as taught by Wanda in order to control the movement of the position controlling unit relative to the object being imaged. Should the liquid tank and the holding member be moved to quickly then it is possible that an accurate image may not be obtained from the system due to the movement of the acoustic matching liquid. Therefore, controlling the position controlling unit according to driving conditions that are based on the type of holding member would help to ensure that accurate images can be obtained from the system. Combining the prior art elements according to known techniques would yield the predictable result of producing accurate images of the object being imaged. 
The combination of Kyono and Wanda does not teach that the driving condition determining unit determines the driving conditions “in accordance with a liquid level of the acoustic matching liquid”.

In regard to a liquid level of the acoustic matching liquid, Hirata discloses “The liquid level detecting unit 1300 detects the position of the liquid level 1110 of the acoustic matching liquid 1100 and transmits information regarding the position (level) of the liquid within the container to the computer 700” [0054]. Since the liquid level of the acoustic matching liquid can be measured by the liquid level detecting unit 1300, under broadest reasonable interpretation, the liquid level can be provided to the driving condition determining unit disclosed in Kyono.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda such that the driving condition determining unit determines driving conditions in accordance with a liquid level of the acoustic matching liquid as taught by Hirata in order to control the relative position of the liquid tank and the holding member such that the acoustic matching liquid remains within the liquid tank. When the level of acoustic matching liquid is relatively high, moving the liquid tank and/or the holding member with a high speed or acceleration may cause the acoustic matching liquid to spill out of the liquid tank. By determining the driving conditions in accordance the liquid level, the movement of the liquid tank and/or the holding member can be controlled such that spilling or leakage from the liquid tank is avoided. Combining the prior art elements according to known techniques would yield the predictable result of controlling the movement of the liquid tank and/or the holding member such that the acoustic matching liquid remains within the liquid tank.  
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Kyono does not teach “wherein the driving condition determining unit determines the driving conditions so that a least one of the speed and the acceleration increases […]”.

In regard to the driving condition determining unit determining driving conditions of the position controlling unit, Wanda discloses “ In step S303, when the user gives an instruction to start measurement, the information processor 1000 and the photoacoustic measurer 1100 perform photoacoustic measurement in an interlocking manner […] At this time, The measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The contents also include a movement trajectory of the probe corresponding to the desired measurement accuracy, the moving speed of the probe, the number of photoacoustic measurements, the density of measurement positions, and control information for the probe needed to achieve the movement trajectory, the moving speed, the number of photoacoustic measurements, and the density of measurement positions” [0071]. In this case, since the moving speed of the probe can be controlled based on the control information generated by the measurement method determiner 1002, under broadest reasonable interpretation, the measurement method determiner constitutes a driving condition determining unit that is capable of performing a determining step determining driving conditions of the position controlling unit (i.e. the moving unit) of Kyono. 
In regard to at least one of the speed and acceleration increasing, Wanda discloses “In step S503, the controller 1101 synchronizes the moving speed and the movement trajectory of the probe and the position of and a timing for light irradiation, and receives a photoacoustic wave in the scan region to generate a photoacoustic signal” [0086]. Since the controller can synchronize the moving speed and the trajectory of the probe, under broadest reasonable interpretation, the driving condition determining unit (i.e. controller 1101 controlled by the measurement method determiner 1002) can increase at least one of the speed and acceleration. 

The combination of Kyono and Wanda does not teach “as a contact angle between the liquid surface of the acoustic matching liquid and the holding member is smaller”.
Hirata teaches “as a contact angle between the liquid surface of the acoustic matching liquid and the holding member is smaller” [0069, FIG. 6].
In regard to the contact angle between the liquid surface of the acoustic matching liquid and the holding member being smaller, Hirata discloses “The signal selecting unit 720 uses information regarding a position of the liquid level 1110 to determine whether a surface of the object 1000 included in a range of a directivity angle α of the receiving element 411 is in contact with the acoustic matching liquid 1100 or not. If so, the signal selecting unit 720 may determine to use, in S600, the electric signal output from the receiving element 411” [0069]. In this case, the directivity angle α constitutes a contact angle that is between the liquid surface of the acoustic matching liquid 1100 and the holding member (i.e. holding unit 1200). As shown in FIG. 6, the directivity angle (i.e. the contact angle) is small (i.e. an acute angle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda so as to include a least one of 
In regard to claim 5, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Kyono does not teach “wherein the driving condition determining unit determines the driving conditions so that at least one of the speed and the acceleration increases […]”.
Wanda teaches “wherein the driving condition determining unit determines the driving conditions so that at least one of the speed and the acceleration increases […]” [0044, 0045, 0071, and 0086] 
In regard to the driving condition determining unit, Wanda discloses “The controller 1101 controls blocks in the photoacoustic measurer 1100. The controller 1101 also executes an amplification process, an analog/digital conversion process, and a correction process on an electric signal output from a reception element 1108” [0044] and “The scanner 1102 moves the probe within a scan region needed to acquire characteristics information on the region of interest in accordance with instructions from the controller 1101. A movement method may be, for example, spiral movement in which the probe is revolved with respect to the object in a spiral pattern. Any movement method may be used so long as the relative positions of the probe and the object can be moved, and thus, the object may be moved” [0045]. In this case, since the controller 1101 can be used to control blocks in the acoustic measurer 
In regard to the driving condition determining unit determining driving conditions of the position controlling unit, Wanda discloses “ In step S303, when the user gives an instruction to start measurement, the information processor 1000 and the photoacoustic measurer 1100 perform photoacoustic measurement in an interlocking manner […] At this time, The measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The contents also include a movement trajectory of the probe corresponding to the desired measurement accuracy, the moving speed of the probe, the number of photoacoustic measurements, the density of measurement positions, and control information for the probe needed to achieve the movement trajectory, the moving speed, the number of photoacoustic measurements, and the density of measurement positions” [0071]. In this case, since the moving speed of the probe can be controlled based on the control information generated by the measurement method determiner 1002, under broadest reasonable interpretation, the measurement method determiner constitutes a driving condition determining unit that is capable of performing a determining step determining driving conditions of the position controlling unit (i.e. the moving unit) of Kyono. 
In regard to at least one of the speed and acceleration increasing, Wanda discloses “In step S503, the controller 1101 synchronizes the moving speed and the movement trajectory of the probe and the position of and a timing for light irradiation, and receives a photoacoustic wave in the scan region to generate a photoacoustic signal” [0086]. Since the controller can synchronize the moving speed and the trajectory of the probe, under broadest reasonable interpretation, the driving condition determining 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of controlling the object information acquiring apparatus of Kyono so as to include the driving condition determining unit as taught by Wanda in order to control the movement of the position controlling unit relative to the object being imaged. Should the liquid tank and the holding member be moved to quickly then it is possible that an accurate image may not be obtained from the system due to the movement of the acoustic matching liquid. Therefore, controlling the position controlling unit according to driving conditions that are based on the type of holding member would help to ensure that accurate images can be obtained from the system. Combining the prior art elements according to known techniques would yield the predictable result of producing accurate images of the object being imaged. 
The combination of Kyono and Wanda does not teach “as a depth from the liquid surface of the acoustic matching liquid to the bottom face of the holding member is shallower”.
Hirata teaches “as a depth from the liquid surface of the acoustic matching liquid to the bottom face of the holding member is shallower” [0079, 0063].
In regard to a depth from the liquid surface of the acoustic matching liquid to the bottom face of the holding member being shallower, Hirata discloses “In other words, the speed-of-sound acquiring unit 730 ass Vp (i.e. correction value) to the speed-of-sound value (statistic) of the acoustic matching liquid 1100 in atmospheric pressure so that the speed-of-sound value at depth D from the liquid level 1110” [0079]. Thus, the depth of the acoustic matching liquid can be determined. Furthermore, Hirata discloses “The liquid level detecting unit 1300 detects the position of the liquid level 1110 of the acoustic matching liquid 1100 in the support member 420” [0063]. Since the liquid level detecting unit may detect the position of the liquid level of the acoustic matching liquid, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda so as to include the depth of the acoustic matching liquid as disclosed in Hirata in order to obtain a more accurate image of the object being examined. When the depth of the acoustic matching liquid is shallower, this would indicate that the object being examined is closer to the probe configured to receive acoustic waves. When this is the case, acoustic waves can be more easily acquired by probe and processed into an image. Therefore, combining the prior art elements according to known techniques would yield the predictable result of generating an accurate image of the object within the holding member.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kyono teaches “further comprising an identifying unit configured to identify a type of the holding member” [0093].
In regard to an identifying unit configured to identify a type of the holding member, Kyono discloses “In examples 3 and 4 described above, the movement of the supporting member 105 is controlled by transmitting information about the shape of the holder 103 from the holder-shape determining unit 402 to the movement control unit 403” [0093]. Since the holder-shape determining unit obtains information about the shape of the holder 103, under broadest reasonable interpretation, the holder-shape determining unit constitutes an identifying unit that is configured to identify a type of the holding member.

Hirata teaches “a liquid level sensor configured to acquire a liquid level of the acoustic matching liquid” [0063].
In regard to a liquid level sensor configured to acquire a liquid level of the acoustic matching liquid, Hirata discloses “The liquid level detecting unit 1300 detects a position of the liquid level 1110 of the acoustic matching liquid 1100 accumulated in the supporting member 420” [0063]. Furthermore, Hirata discloses “The liquid level detecting unit 1300 may be a floating type sensor, electrode type sensor, optical, ultrasonic, capacitive, guide pulse or pressure type liquid level sensor” [0054]. Since the liquid level detecting unit 1300 is capable of detecting a position of the liquid level of the acoustic matching liquid and may be an optical, ultrasonic, capacitive, guide pulse or pressure type liquid level sensor, the liquid level detecting unit 1300 constitutes a liquid level sensor that is configured to acquire a liquid level of the acoustic matching liquid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda so as to include the liquid level sensor as taught by Hirata in order to ensure that there is an adequate amount of acoustic matching liquid within the liquid tank for the photoacoustic scan to take place. Should the amount of acoustic matching liquid be low, then the object being examined may not be sufficiently coupled such that the probe can acquire the acoustic waves propagated from the object. By having a liquid level sensor, the amount of acoustic matching liquid can be determined more readily. Combining the prior art elements according to known techniques would yield the predictable result of ensuring adequate coupling between the object being examined and the probe.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Kyono teaches “further comprising a storage unit configured to store 
In regard to a storage unit configured to store the driving conditions in accordance with the type of the holding member, Kyono discloses “In step A1910, a transmission focus position is read from the storage medium (not shown) on the basis of the cup size detected in step S1903 and the position of the ultrasonic probe 1701 obtained in Step S1909” [0131]. Since the transmission focus position can be read from a storage medium, under broadest reasonable interpretation, the storage medium constitutes a storage unit that is configured to store driving conditions that are based on the type of holding member (i.e. the cup size). In regard to driving conditions, Kyono discloses “A movement control unit 603 controls the moving range of the moving unit 611 on the bases of the shape of the holder 103 determined by the holder-shape determining unit 402” [0104]. Furthermore, Kyono discloses “A plurality of scanning ranges may be stored in the moving unit 111 so that the holder-shape determining unit 402 selects a scanning range to be used” [0070]. Therefore, scanning ranges can be stored and selected based on the type of the holding member determined by the holder-shape determining unit 402. In order for the movement control unit 603 to control the moving range of the moving unit, under broadest reasonable interpretation, the movement control unit had to have received the driving conditions from the driving condition determining unit (i.e. the controller 1101 under the control of the measurement method determiner 1002) of Wanda.
The combination of Kyono and Wanda does not teach that the driving conditions are “in accordance with the liquid level”.
Hirata teaches “in accordance with the liquid level” [0063, FIG. 1, 0072, 0073].
In regard to storing driving conditions in accordance with the liquid level, Hirata discloses “The liquid level detecting unit 1300 detects a position of the liquid level 1110 of the acoustic matching liquid 1100 accumulated in the supporting member 420. The liquid level detecting unit 1300 transmits 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda such that the storage unit is capable of storing driving conditions in accordance with the liquid level as disclosed in Hirata in order to perform a scanning procedure  in which the amount of acoustic matching liquid within the liquid tank is sufficient enough for the photoacoustic scan to take place. Should the amount of acoustic matching liquid be low, then the object being examined may not be sufficiently coupled such that the probe can acquire the acoustic waves propagated from the object. By having a liquid level sensor and storing driving conditions based on the liquid level, the amount of acoustic matching liquid can be determined 
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kyono. Likewise, Kyono teaches “wherein the identifying unit performs identification, based on an identifying member disposed in the holding member, an image of the holding member, or information inputted by a user” [0095, 0070, and 0061].
In regard to the identifying unit performing identification based on an identifying member disposed in the holding member, an image of the holding member, or information inputted by a user, Kyono discloses “In Example 3 described above, the scanning range appropriate for the cup size is recorded either in the holder-shape determining unit 402 or the IC chip in the holding cup 203” [0095]. Additionally, Kyono discloses “In the description above, the type of the holding cup 203 is recorded in the IC chip included in the holding cup 203. […] Cup shape information, such as a cup depth and a curvature, may be recorded in the IC chip included in the holding cup 203 so that the holder-shape determining unit 402 calculates the scanning range on the basis of this information” [0070]. Since the holding cup 203 includes an IC chip that contains cup shape information which can be detected by the holder-shape determining unit, under broadest reasonable interpretation, the IC chip constitutes an identifying member that is disposed in the holding member (i.e. holder 103) that can be used to perform identification. Furthermore, in regard to identifying using information inputted by the user or an image of the holding member, Kyono discloses “When the sheet member 303 having elasticity is used as the holder 103, the shape information about the holder 103 can be acquired, for example, by using a camera. In this case, the shape information about the holder 103 may be input by the technician who views an image captured by the camera, or may be acquired by image processing” [0061]. Therefore, a 
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Kyono teaches “further comprising an observing unit configured to observe behavior configured to observe behavior of the acoustic matching liquid” [0088, 0070].
In regard to an observing unit configured to observe the behavior of the acoustic matching liquid, Kyono discloses “When the sheet member 303 is used as the holder 103, irradiation is performed by calculating the appropriate position of the light irradiation portion 110 from information about the shape of the sheep member 303 measured by the shape detecting unit 401, such as a camera” [0088]. In this case, the camera constitutes an observing unit that can be configured to observe behaviors of elements within the system. Furthermore, Kyono discloses “That is, if scanning is performed along a spiral path when the supporting member 105 is filled with the acoustic matching liquid 106, it is possible to reduce the amount of change in acceleration applied to the acoustic matching liquid 106 during scanning” [0070]. In order to reduce the amount of acceleration applied to the acoustic matching liquid, under broadest reasonable interpretation, the behavior of the acoustic matching liquid had to have been observed. Therefore, under broadest reasonable interpretation, the camera (i.e. the observing unit) can be configured to observe behavior of the acoustic matching liquid. 
Kyono does not teach “and a driving condition correcting unit configured to correct the driving conditions, based on the behavior”.
Wanda teaches “and a driving condition correcting unit configured to correct the driving conditions, based on the behavior” [0044, 0110].
In regard to a driving condition correcting unit configured to correct the driving conditions based on the behavior, Wanda discloses “The controller 1101 also executes an amplification process, an analog/digital conversion process, and a correction process on an electric signal output from a reception 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the object information acquiring apparatus of Kyono so as to include the driving condition correcting unit taught by Wanda in order to acquire images with reduced artifacts. Should the acoustic matching liquid flow rapidly, this could cause the formation of air bubbles, which in turn would introduce artifacts into the images obtained from the object. By correcting the driving conditions, the formation of bubbles can be mitigated. Combining the prior art elements according to known techniques would yield the predictable result of improving the quality of images obtained by the object information acquiring apparatus.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Kyono teaches “a shape of the holding member” [0093].
In regard to a shape of the holding member, Kyono discloses “In Examples 3 and 4 described above, the movement of the supporting member 105 is controlled by transmitting information about the shape of the holder 103 from the holder-shape determining unit 402 to the movement control unit 
Kyono does not teach “wherein in the determining step the driving conditions are determined […]”.
Wanda teaches “wherein in the determining step the driving conditions are determined […]”.
[0071].
In regard to the determining step of determining the driving conditions, Wanda discloses “ In step S303, when the user gives an instruction to start measurement, the information processor 1000 and the photoacoustic measurer 1100 perform photoacoustic measurement in an interlocking manner […] At this time, The measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The contents also include a movement trajectory of the probe corresponding to the desired measurement accuracy, the moving speed of the probe, the number of photoacoustic measurements, the density of measurement positions, and control information for the probe needed to achieve the movement trajectory, the moving speed, the number of photoacoustic measurements, and the density of measurement positions” [0071]. In this case, since the moving speed of the probe can be controlled based on the control information generated by the measurement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of controlling the object information acquiring apparatus of Kyono so as to include the driving condition determining unit as taught by Wanda in order to control the movement of the position controlling unit relative to the object being imaged. Should the liquid tank and the holding member be moved to quickly then it is possible that an accurate image may not be obtained from the system due to the movement of the acoustic matching liquid. Therefore, controlling the position controlling unit according to driving conditions that are based on the type of holding member would help to ensure that accurate images can be obtained from the system. Combining the prior art elements according to known techniques would yield the predictable result of producing accurate images of the object being imaged. 
The combination of Kyono and Wanda does not teach that the driving condition are determined “in accordance with a liquid level of the acoustic matching liquid”.
Hirata teaches “in accordance with a liquid level of the acoustic matching liquid” [0054].
In regard to a liquid level of the acoustic matching liquid, Hirata discloses “The liquid level detecting unit 1300 detects the position of the liquid level 1110 of the acoustic matching liquid 1100 and transmits information regarding the position (level) of the liquid within the container to the computer 700” [0054]. Since the liquid level of the acoustic matching liquid can be measured by the liquid level detecting unit 1300, under broadest reasonable interpretation, the liquid level can be provided to the driving condition determining unit disclosed in Kyono.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda such that the driving condition 
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Kyono does not teach “wherein in the determining step, the driving conditions are determined so that at least one of the speed and the acceleration increases […]”.
Wanda teaches “wherein in the determining step, the driving conditions are determined so that at least one of the speed and the acceleration increases […]” [0071, 0086] 
In regard to the determining step, Wanda discloses “In step S303, when the user gives an instruction to start measurement, the information processor 1000 and the photoacoustic measurer 1100 perform photoacoustic measurement in an interlocking manner […] At this time, The measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The contents also include a movement trajectory of the probe corresponding to the desired measurement accuracy, the moving speed of the probe, the number of photoacoustic measurements, the density of measurement positions, and control information for the probe needed to achieve the movement trajectory, the moving speed, the number of photoacoustic measurements, and the density of 
In regard to at least one of the speed and acceleration increasing, Wanda discloses “In step S503, the controller 1101 synchronizes the moving speed and the movement trajectory of the probe and the position of and a timing for light irradiation, and receives a photoacoustic wave in the scan region to generate a photoacoustic signal” [0086]. Since the controller can synchronize the moving speed and the trajectory of the probe, under broadest reasonable interpretation, the driving condition determining unit (i.e. controller 1101 controlled by the measurement method determiner 1002) can increase at least one of the speed and acceleration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of controlling the object information acquiring apparatus of Kyono so as to include the driving condition determining unit as taught by Wanda in order to control the movement of the position controlling unit relative to the object being imaged. Should the liquid tank and the holding member be moved to quickly then it is possible that an accurate image may not be obtained from the system due to the movement of the acoustic matching liquid. Therefore, controlling the position controlling unit according to driving conditions that are based on the type of holding member would help to ensure that accurate images can be obtained from the system. Combining the prior art elements according to known techniques would yield the predictable result of producing accurate images of the object being imaged. 
The combination of Kyono and Wanda does not teach “as a contact angle between the liquid surface of the acoustic matching liquid and the holding member is smaller”.

In regard to the contact angle between the liquid surface of the acoustic matching liquid and the holding member being smaller, Hirata discloses “The signal selecting unit 720 uses information regarding a position of the liquid level 1110 to determine whether a surface of the object 1000 included in a range of a directivity angle α of the receiving element 411 is in contact with the acoustic matching liquid 1100 or not. If so, the signal selecting unit 720 may determine to use, in S600, the electric signal output from the receiving element 411” [0069]. In this case, the directivity angle α constitutes a contact angle that is between the liquid surface of the acoustic matching liquid 1100 and the holding member (i.e. holding unit 1200). As shown in FIG. 6, the directivity angle (i.e. the contact angle) is small (i.e. an acute angle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda so as to include a least one of the speed and the acceleration increases as a contact angle between the liquid surface of the acoustic matching liquid and the holding member is smaller as taught by Hirata in order to allow the liquid tank and/or holding member to move with increased speed. When the contact angle between the liquid surface and the acoustic matching liquid is smaller, this indicates that there is more contact between the acoustic matching liquid and the holding member containing the object. Therefore, a faster scan can be used to acquire an image of the object being examined. Combining the prior art elements according to known techniques would yield the predictable result of obtaining an image of the object of interest at a faster rate.
In regard to claim 16, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Kyono does not teach “wherein in the determining step, the driving conditions are determined so that at least one of the speed and the acceleration increases […]”.

In regard to the driving condition determining unit determining driving conditions of the position controlling unit, Wanda discloses “ In step S303, when the user gives an instruction to start measurement, the information processor 1000 and the photoacoustic measurer 1100 perform photoacoustic measurement in an interlocking manner […] At this time, The measurement method determiner 1002 generates control information based on the default set items and contents of the user’s instructions acquired by the measurement instruction information acquirer 1001. […] The contents also include a movement trajectory of the probe corresponding to the desired measurement accuracy, the moving speed of the probe, the number of photoacoustic measurements, the density of measurement positions, and control information for the probe needed to achieve the movement trajectory, the moving speed, the number of photoacoustic measurements, and the density of measurement positions” [0071]. In this case, since the moving speed of the probe can be controlled based on the control information generated by the measurement method determiner 1002, under broadest reasonable interpretation, the measurement method determiner constitutes a driving condition determining unit that is capable of performing a determining step determining driving conditions of the position controlling unit (i.e. the moving unit) of Kyono. 
In regard to at least one of the speed and acceleration increasing, Wanda discloses “In step S503, the controller 1101 synchronizes the moving speed and the movement trajectory of the probe and the position of and a timing for light irradiation, and receives a photoacoustic wave in the scan region to generate a photoacoustic signal” [0086]. Since the controller can synchronize the moving speed and the trajectory of the probe, under broadest reasonable interpretation, the driving condition determining unit (i.e. controller 1101 controlled by the measurement method determiner 1002) can increase at least of the speed and acceleration. 

The combination of Kyono and Wanda does not teach “as a depth from the liquid surface of the acoustic matching liquid to the bottom face of the holding member is shallower”.
Hirata teaches “as a depth from the liquid surface of the acoustic matching liquid to the bottom face of the holding member is shallower” [0079, 0063].
In regard to a depth from the liquid surface of the acoustic matching liquid to the bottom face of the holding member being shallower, Hirata discloses “In other words, the speed-of-sound acquiring unit 730 ass Vp (i.e. correction value) to the speed-of-sound value (statistic) of the acoustic matching liquid 1100 in atmospheric pressure so that the speed-of-sound value at depth D from the liquid level 1110” [0079]. Thus, the depth of the acoustic matching liquid can be determined. Furthermore, Hirata discloses “The liquid level detecting unit 1300 detects the position of the liquid level 1110 of the acoustic matching liquid 1100 in the support member 420” [0063]. Since the liquid level detecting unit may detect the position of the liquid level of the acoustic matching liquid, under broadest reasonable interpretation, the liquid level detecting unit is capable of determining when a depth from the liquid surface of the acoustic matching liquid to the bottom face of the holding member is shallow. Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda so as to include the depth of the acoustic matching liquid as disclosed in Hirata in order to obtain a more accurate image of the object being examined. When the depth of the acoustic matching liquid is shallower, this would indicate that the object being examined is closer to the probe configured to receive acoustic waves. When this is the case, acoustic waves can be more easily acquired by probe and processed into an image. Therefore, combining the prior art elements according to known techniques would yield the predictable result of generating an accurate image of the object within the holding member.
In regard to claim 17, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Kyono teaches “wherein the object information acquiring apparatus further comprises: an identifying unit configured to identify the type of the holding member” [0093]; “a storage unit configured to store the driving conditions in accordance with the type of the holding member” [0131, 0104, 0070]; […]; “an observing unit” [0088, 0070]; […];2810186572US01 “wherein the method further comprises: an identifying step of operating the identifying unit to perform identification, based on an identifying member disposed in the holding member, an image of a holding member, or information inputted by a user” [0070, 0061]; “an observing step of observing behavior of the acoustic matching liquid by the observing unit” [0088, 0070]; […].
In regard to an identifying unit configured to identify a type of the holding member, Kyono discloses “In examples 3 and 4 described above, the movement of the supporting member 105 is controlled by transmitting information about the shape of the holder 103 from the holder-shape determining unit 402 to the movement control unit 403” [0093]. Since the holder-shape determining 
In regard to a storage unit configured to store the driving conditions in accordance with the type of the holding member, Kyono discloses “In step A1910, a transmission focus position is read from the storage medium (not shown) on the basis of the cup size detected in step S1903 and the position of the ultrasonic probe 1701 obtained in Step S1909” [0131]. Since the transmission focus position can be read from a storage medium, under broadest reasonable interpretation, the storage medium constitutes a storage unit that is configured to store driving conditions that are based on the type of holding member (i.e. the cup size). In regard to driving conditions, Kyono discloses “A movement control unit 603 controls the moving range of the moving unit 611 on the bases of the shape of the holder 103 determined by the holder-shape determining unit 402” [0104]. Furthermore, Kyono discloses “A plurality of scanning ranges may be stored in the moving unit 111 so that the holder-shape determining unit 402 selects a scanning range to be used” [0070]. Therefore, scanning ranges can be stored and selected based on the type of the holding member determined by the holder-shape determining unit 402. In order for the movement control unit 603 to control the moving range of the moving unit, under broadest reasonable interpretation, the movement control unit had to have received the driving conditions from the driving condition determining unit (i.e. the controller 1101 under the control of the measurement method determiner 1002) of Wanda.
In regard to an observing unit configured to observe the behavior of the acoustic matching liquid and an observing step of observing behavior of the acoustic matching liquid by the observing unit, Kyono discloses “When the sheet member 303 is used as the holder 103, irradiation is performed by calculating the appropriate position of the light irradiation portion 110 from information about the shape of the sheep member 303 measured by the shape detecting unit 401, such as a camera” [0088]. In 
In regard to an identifying step, of operating the identifying unit to perform identification, based on an identifying member disposed in the holding member, an image of a holding member, or information inputted by a user, Kyono discloses “In Example 3 described above, the scanning range appropriate for the cup size is recorded either in the holder-shape determining unit 402 or the IC chip in the holding cup 203” [0095]. Additionally, Kyono discloses “In the description above, the type of the holding cup 203 is recorded in the IC chip included in the holding cup 203. […] Cup shape information, such as a cup depth and a curvature, may be recorded in the IC chip included in the holding cup 203 so that the holder-shape determining unit 402 calculates the scanning range on the basis of this information” [0070]. Since the holding cup 203 includes an IC chip that contains cup shape information which can be detected by the holder-shape determining unit, under broadest reasonable interpretation, the IC chip constitutes an identifying member that is disposed in the holding member (i.e. holder 103) that can be used to perform identification. Furthermore, in regard to identifying using information inputted by the user or an image of the holding member, Kyono discloses “When the sheet member 303 having elasticity is used as the holder 103, the shape information about the holder 103 can be acquired, for example, by using a camera. In this case, the shape information about the holder 103 may be input 
Kyono does not teach “a driving condition correcting unit” or “a driving condition correcting step of correcting the driving conditions based on the behavior by the driving condition correcting unit”.
Wanda teaches “a driving condition correcting unit” [0044, 0110] and “a driving condition correcting step of correcting the driving conditions based on the behavior by the driving condition correcting unit” [0044, 0110].
In regard to In regard to a driving condition correcting unit configured to correct the driving conditions based on the behavior and a driving condition correcting step of correcting the driving conditions based on the behavior of the driving condition correcting unit , Wanda discloses “The controller 1101 also executes an amplification process, an analog/digital conversion process, and a correction process on an electric signal output from a reception element 1108” [0044]. Since the controller can perform a correction process under broadest reasonable interpretation the controller 1101 also constitutes a driving condition correcting unit which is configured to correct driving conditions based on the behavior. Furthermore, Wanda discloses “As described above, the present invention allows suppression of disturbance of the liquid surface of the acoustic matching member resulting from movement of the probe near the interface of the object (or the holding member). As a result, the accuracy of photoacoustic measurements is restrained from decreasing, allowing images with reduced artifact to be acquired” [0110]. In order for the suppression of disturbances to the liquid surface of the acoustic matching member (i.e. liquid) to occur, under broadest reasonable interpretation, the driving condition correcting unit had to have been configured to perform a driving condition correcting step to correct the driving conditions (i.e. speed and/or acceleration) of the position controlling unit disclosed in Kyono based on the behavior of the acoustic matching liquid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the object information acquiring apparatus of Kyono so as to include the driving condition correcting unit taught by Wanda in order to acquire images with reduced artifacts. Should the acoustic matching liquid flow rapidly, this could cause the formation of air bubbles, which in turn would introduce artifacts into the images obtained from the object. By correcting the driving conditions, the formation of bubbles can be mitigated. Combining the prior art elements according to known techniques would yield the predictable result of improving the quality of images obtained by the object information acquiring apparatus.
The combination of Kyono and Wanda does not teach “a liquid level sensor configured to acquire a liquid level of the acoustic matching liquid”; that the storage unit is configured to store the driving conditions “in accordance with the liquid level”.
Hirata teaches “a liquid level sensor configured to acquire a liquid level of the acoustic matching liquid” [0063, 0054] and that the storage unit is configured to store the driving conditions “in accordance with the liquid level” [0063, FIG. 1, 0072, 0073].
In regard to a liquid level sensor configured to acquire a liquid level of the acoustic matching liquid, Hirata discloses “The liquid level detecting unit 1300 detects a position of the liquid level 1110 of the acoustic matching liquid 1100 accumulated in the supporting member 420” [0063]. Furthermore, Hirata discloses “The liquid level detecting unit 1300 may be a floating type sensor, electrode type sensor, optical, ultrasonic, capacitive, guide pulse or pressure type liquid level sensor” [0054]. Since the liquid level detecting unit 1300 is capable of detecting a position of the liquid level of the acoustic matching liquid and may be an optical, ultrasonic, capacitive, guide pulse or pressure type liquid level 
In regard to storing driving conditions in accordance with the liquid level, Hirata discloses “The liquid level detecting unit 1300 detects a position of the liquid level 1110 of the acoustic matching liquid 1100 accumulated in the supporting member 420. The liquid level detecting unit 1300 transmits information 2001 regarding the position of the liquid level 1110 of the acoustic matching liquid 1100 to the computer 700” [0063]. As shown in FIG. 1, the computer 700 includes a storage unit 710. Therefore, the position of the liquid level 1110 can be sent to the computer 700 where it can be stored within the storage unit 710. Furthermore, Hirata discloses “According to this embodiment, whether signal data stored in the storage unit 710 are to be used for signal processing, which will be described below, based on information regarding a position of the liquid level of the acoustic matching liquid 1100” [0072] and “the signal selecting unit 720 may use information regarding a position of the liquid level 1110 to identify a receiving element which is not acoustically matched to the object 1000, and the control unit 760 may control the corresponding components not to store signals output from the receiving elements in the storage unit 710” [0073]. Thus, when there is insufficient coupling between the receiving element(s) (i.e. the probe) and the object with the acoustic matching liquid, the data from those receiving element(s) are not stored within the storage unit. Thus, only signals obtained when there is sufficient acoustic coupling between the receiving elements and the object are stored within the storage unit. This acoustic coupling is made possible by the acoustic matching liquid having a sufficient level. Therefore, under broadest reasonable interpretation the driving conditions can be stored in the storage unit of Kyono in accordance with the liquid level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kyono and Wanda so as to include the liquid level sensor as taught by Hirata in order to ensure that there is an adequate amount of acoustic matching 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793